            Case 3:21-cv-05313-BHS Document 19 Filed 05/06/21 Page 1 of 5




 1                                                               The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
10
     THE GEO GROUP, INC.,                                  NO. 3:21-cv-05313-BHS
11
                               Plaintiff,                  NOTICE OF RELATED CASE
12
            v.
13
     JAY INSLEE, in his official capacity as
14   the Governor of the State of Washington;
     BOB FERGUSON, in his official
15   capacity as the Attorney General of the
     State of Washington; and MARY
16   ROBNETT, in her official capacity as the
     Prosecuting Attorney for Pierce County,
17   Washington,
18                             Defendants.
19                                 NOTICE OF RELATED CASE
20          Pursuant to Local Civil Rule 3(g), Washington Governor Jay Inslee and Attorney

21   General Bob Ferguson hereby notify the Court that this action is related to State of Washington

22   v. The GEO Group, Inc., Case No. 3:17-cv-5806-RJB, a case filed in 2017 and currently set

23   for trial on June 1, 2021, in the Western District of Washington. The two matters concern

24   substantially the same parties and the same general and transactional facts involving the

25   Northwest Ice Processing Center (NWIPC), a private immigration detention facility owned and

26   operated in Tacoma by The GEO Group, Inc. (GEO). Both cases also involve factual and legal


       NOTICE OF RELATED CASE --                       1               ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       NO. 3:21-CV-05313-BHS                                                800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                   (206) 464-7744
             Case 3:21-cv-05313-BHS Document 19 Filed 05/06/21 Page 2 of 5




 1   claims by GEO that it may not constitutionally be subject to Washington State law due to its
 2   status as a federal contractor. Due to the overlapping facts and legal arguments raised by GEO
 3   in both cases, conducting these cases before different judges would result in inefficiency,
 4   avoidable duplication of work and expense, and the potential for conflicting results.
 5
     A.      Shared Parties, Property, and Transactional Facts Regarding GEO’s Operation of
 6           the NWIPC

 7           Related actions “concern substantially the same parties, property, transaction, or
 8   event.” Local Civil Rule 3(g)(4)(A). Here, the parties in each case are substantially the same,
 9   with Washington State or its elected officials on one side, and GEO on the other. Compare
10   Complaint, Washington v. GEO Grp., Inc., No. 3:17-cv-5806-RJB (W.D. Wash. Oct. 9, 2017)
11   (2017 Complaint), ECF No. 1-1 at ¶¶ 3.1–3.11, with Complaint, GEO Grp., Inc. v. Inslee,
12   No. 3:21-cv-5313-BHS (W.D. Wash. Apr. 29, 2021) (2021 Complaint), ECF No. 1 ¶¶ 11–14.1
13   The property at the center of each dispute is also the same: the NWIPC, a 1,575-bed, civil
14   detention facility located at 1623 E. J Street in Tacoma, Washington. Accord 2017 Complaint
15   ¶¶ 3.8–3.9; 2021 Complaint ¶ 47.
16           Additionally, both the 2017 and 2021 actions involve the same facts regarding GEO’s
17   contract with U.S. Immigration & Customs Enforcement to provide immigration detention
18   services at the NWIPC. Both matters will involve evidence of NWIPC’s ownership, GEO’s
19   relationship to the federal government, and the existence, terms, and duration of the contract.
20   See 2017 Complaint ¶¶ 3.10–4.9; 2021 Complaint ¶¶ 47–55. Establishment of facts regarding
21   the transaction between GEO and U.S. Immigration & Customs Enforcement involving the
22   NWIPC contract will therefore be necessary to the resolution of each matter.
23

24

25
             1
              Pierce County Prosecuting Attorney Mary Robnett is also a named defendant in the 2021 case. 2021
26   Complaint ¶ 14.


       NOTICE OF RELATED CASE --                           2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       NO. 3:21-CV-05313-BHS                                                      800 Fifth Avenue, Suite 2000
                                                                                      Seattle, WA 98104
                                                                                         (206) 464-7744
             Case 3:21-cv-05313-BHS Document 19 Filed 05/06/21 Page 3 of 5




 1   B.     Burden, Duplication of Labor and Expense, and Potential for Conflicting Results
 2          For two actions to be related, it must also “appear[] likely that there will be an unduly

 3   burdensome duplication of labor and expense or the potential for conflicting results if the cases

 4   are conducted before different judges.” Local Civil Rule 3(g)(4)(B). Those circumstances are

 5   present here, given the overlap in facts and legal claims raised by GEO.

 6          In the 2021 case, GEO alleges that the State of Washington may not constitutionally

 7   phase out private detention as a lawful business activity in the state, at least not as applied to

 8   GEO because of its status as a federal immigration contractor. 2021 Complaint ¶¶ 7, 69, 80.

 9   Two of the three federal constitutional doctrines relied on by GEO for this position are

10   intergovernmental immunity and preemption. Id. ¶¶ 63–80 (Counts I and II).

11          Those same two constitutional doctrines—and their application to GEO’s business

12   operations at the NWIPC—have also been part of the pending 2017 matter. Over the last four

13   years, the parties to that action have briefed the issues extensively, submitting thirty-eight

14   filings, totaling 740 pages, addressing intergovernmental immunity, preemption, or both. See

15   Washington v. GEO Grp. Inc., No. 3:17-cv-5806-RJB, ECF Nos. 1, 10, 15, 17, 18, 23, 28, 149,

16   155, 160, 164, 215, 219, 225, 245, 251, 266, 270, 273, 275, 289, 290, 297, 298, 299, 308, 320,

17   324, 331, 337, 341, 344, 345, 357, 365, 377, 385, 386. Judge Bryan has issued ten rulings

18   analyzing these doctrines and their application to GEO and the NWIPC. Id., ECF Nos. 29, 32,

19   162, 165, 243, 288, 322, 326, 353, 374, 388. The upcoming trial will involve evidence and

20   argument related to GEO’s intergovernmental immunity defense. See id., ECF Nos. 353, 374,

21   388.

22          The depth of the factual and legal development already undertaken in the 2017 case

23   presents a risk of inconsistent rulings if a different judge undertakes those same efforts in a

24   new matter. Starting over would also duplicate expense and labor for all parties and the Court,

25   given the work that already has been done to establish the facts regarding GEO’s operation of

26   the NWIPC, and the legal implications of those facts under the Supremacy Clause.


       NOTICE OF RELATED CASE --                         3               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       NO. 3:21-CV-05313-BHS                                                  800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
         Case 3:21-cv-05313-BHS Document 19 Filed 05/06/21 Page 4 of 5




 1       DATED this 6th day of May 2021.
 2

 3                                         Respectfully submitted,
 4                                         ROBERT W. FERGUSON
                                           Attorney General of Washington
 5

 6                                         s/ Colleen M. Melody
                                           COLLEEN M. MELODY, WSBA No. 42275
 7                                         Civil Rights Division Chief
                                           Office of the Attorney General
 8                                         800 Fifth Avenue, Suite 2000
                                           Seattle, WA 98104
 9                                         (206) 464-7744
10                                         colleen.melody@atg.wa.gov

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF RELATED CASE --                 4              ATTORNEY GENERAL OF WASHINGTON
                                                                       Civil Rights Division
     NO. 3:21-CV-05313-BHS                                         800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
                                                                          (206) 464-7744
            Case 3:21-cv-05313-BHS Document 19 Filed 05/06/21 Page 5 of 5




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5

 6          Dated this 6th day of May 2021.
 7
                                         ______________________________
 8
                                         CAITILIN HALL
 9                                       Legal Assistant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       NOTICE OF RELATED CASE --                      5              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       NO. 3:21-CV-05313-BHS                                              800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 464-7744
